IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,555-02


                   EX PARTE LARRY JOSEPH TILLMAN, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1059831-A IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. His case was affirmed by the Fourteenth Court of Appeals in

Tillman v. State, No. 14-08-00846-CR (Tex. App.—Houston [14th Dist.] May 27, 2010). On

October 5, 2011, this Court reversed and remanded the judgment of the Fourteenth Court of Appeals.

On July 24, 2012, the Fourteenth Court of Appeals affirmed Applicant’s conviction on remand.

        Applicant contends that counsel failed to notify him that the Fourteenth Court of Appeals
                                                                                                      2

affirmed his conviction on remand. Applicant contends he was denied the opportunity to file a

second petition for discretionary review (PDR).

        Counsel filed an affidavit with the trial court stating that his file is incomplete due to an

office move and does not reflect if and when Applicant was notified of the appellate court’s decision.

Counsel also states that he notified the Fourteenth Court of Appeals that he would be filing a second

PDR, but was informed that Applicant would be appointed new counsel. Applicant was not

appointed new counsel.

        The trial court made no recommendation. We conclude that there was a breakdown in the

system. Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Fourteenth Court of Appeals in Cause No. 14-08-00846-CR that affirmed his

conviction in Cause No. 1059831 from the 262nd District Court of Harris County. Applicant shall

file his petition for discretionary review with this Court within 30 days of the date on which this

Court’s mandate issues.



Delivered: May 25, 2016
Do not publish